Ellison, J.
—Defendant was charged, tried and convicted of petit larceny and a fine of $15 imposed. We have gone carefully over the evidence and find that there is sufficient to sustain the verdict of the jury, and that, therefore, defendant’s demurrer was properly overruled. We would, of course, interfere and reverse the case, if there was no substantial evidence from which a jury could arrive at the conclusion that the defendant was guilty. But we are not authorized to weigh the evidence and decide the case here as we might believe a jury should decide. That is the exclusive province of the jury.
Instructions were given by the court and objected to, but as there was no exception taken to the action of the court in this respect we can not notice objections now urged. The fact that an exception was taken to the order of the court overruling the motion for a new trial, wherein complaint was made of the instructions, *665will not help the' matter. There must be exceptions taken to the action of the court at the time. This has been so frequently ruled in the appellate courts of the state as not to require the citation of cases.
Objection is made here to the ruling of the court on the admission of testimony. Most of these objections are without merit and some of them are without ■exception to the action of the court at the time the ruling was made. Particularly is this true where the ■court seems to have permitted witness E. Gh Kitchen to relate what the witness Freeman told him.
We find nothing to justify our interference with the judgment and must, therefore, order its affirmance.
All concur.